Citation Nr: 1015925	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  06-32 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
depressive reaction, posttraumatic, associated with migraine 
headaches (includes claim for dizzy spells).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk



INTRODUCTION

The Veteran served on active duty from May 1973 until July 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.

The Veteran was scheduled for a Central Office Board hearing 
in January 2010, however, the Veteran requested that the 
hearing be cancelled until further evidence necessary to 
substantiate his claims could be gathered. 

Preliminarily, the Board notes that the RO denied a claim for 
service connection for major depressive disorder in July 
1975. The Board thus views the July 1975 denial as an 
adjudication of a claim for a different disorder, rather than 
as a prior denial of service connection for the schizophrenia 
now claimed. See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008) (a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury; rather, the two claims must be considered 
independently); see also, Ephraim v. Brown, 82 F.3d 399 (Fed. 
Cir. 1996).

Thus, the Board finds that the July 1975 rating decision is 
final under 38 U.S.C.A. § 7105(c).  Consequently, the issue 
currently before the Board is whether new and material 
evidence has been received by the RO in support of the 
Veteran's claim of entitlement to service connection for 
depressive reaction, posttraumatic, associated with migraine 
headaches (includes claim for dizzy spells), since the 
issuance of the final July 1975 rating decision.

For the reasons stated below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.



REMAND

After full review, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claims of entitlement to service connection for 
schizophrenia, and on the issue of whether new and material 
evidence has been submitted in regards to the Veteran's claim 
of entitlement to service connection for depressive disorder.

The Veteran contends in his October 2004 claim that he is 
entitled to service connection for his claimed schizophrenia 
disability due to his diagnosis and treatment of 
schizophrenia and neurosis at the Veterans Administration 
Medical Center (VAMC) in St. Louis, Missouri, from 1974 
through 1979.  

In May of 1973, the Veteran entered military service.  The 
Veteran's enlistment examination noted that he had been 
previously treated for depression from a car accident but 
that he was qualified for duty.  His July 1974 separation 
examination, however, noted that he was experiencing frequent 
headaches, dizziness while working in the heat, and nervous 
troubles related to the car accident prior to service, and 
noted that he was not qualified for worldwide duty.

In September 1973, the Veteran was seen by the VA for a 
personal medication visit. The Veteran asked to be medicated 
for anxiety and depression which he stated were "getting out 
of control and that he had been experiencing many nervous 
depressive episodes."  

In June and August of 1974, the Veteran was seen for migraine 
headaches, dizzy spells, and a stomach ache.

In May of 1975, the Veteran received a VA neuropsychiatric 
review examination whereby he reported migraines associated 
with nervous tension.  The Veteran further reported that 
while the migraines were present prior to service, they 
became worse following his discharge from the service.  He 
further reported experiencing nose bleeds, continued 
depression, and tension headaches over the 1972 automobile 
accident. He stated that he was feeling constant depression, 
guilt and experiencing nightmares about the automobile 
accident prior to service.  Due to frequent nose bleeds and 
nervousness, the Veteran had trouble maintaining steady 
employment.  The Veteran denied any history of alcohol and 
drug abuse.  Subsequently, the Veteran was diagnosed with 
depressive reaction, post traumatic, and migraine headaches 
associated with psychoneurotic depressive reaction.  The 
examiners opined that this diagnosis was related directly to 
the accident prior to service.  The examiners further stated 
that the symptoms of such are aggravated by service although 
the Veteran was not specific as to precise precipitating 
stressors or conflicts during that time.    

In September 1976, the Veteran was admitted to Jefferson 
Barracks VAMC in St. Louis, Missouri, on the basis that he 
was hearing voices telling him to kill his pregnant sister 
who was sleeping on the couch near him.  The report indicates 
that he was intoxicated at the time of admission and had 
overdosed on pills.  The Veteran further reported auditory 
and visual hallucinations whereby he reported hearing voices 
instructing him to go into the other room.  Additionally, he 
claimed to be seeing things flying over head, animals running 
across his bedroom floor, and a man standing by his bed.  
Consequently, the Veteran was diagnosed with an acute 
schizophrenic episode with added depression and personality 
disorder.  The Veteran was discharged in November 1976 with a 
treatment referral.

VA treatment records indicate that during a mental health 
consultation following his inpatient stay at Jefferson 
Barracks, the Veteran was a poor informant, but that he 
readily admitted to not taking his pills since he left 
Jefferson Barracks because he claimed that they made him 
sleepy and because his head hurt too much.  The counselor, 
masters in social work, diagnosed the Veteran with 
schizophrenia.  The Board notes, however, that a licensed 
clinical social worker is not competent to medically diagnose 
the Veteran with a psychological condition.

Following this mental health consultation, the claims file 
does not contain any further records regarding treatment for 
or diagnosis of schizophrenia.  The next mention of 
schizophrenia was in October 2004, when a claim for 
entitlement to service connection for schizophrenia was first 
made.  
Moreover, a VA psychiatric examination performed by a 
competent medical professional is necessary to determine if 
the Veteran has a current schizophrenia disability.  The 
Veteran has not mentioned any recent diagnosis or medical 
evidence to confirm that he is suffering from a current 
schizophrenia disability.  Furthermore, the VA medical 
records dating from December 2000 through November 2004 make 
no mention of any mental condition affecting the Veteran at 
that time.

In light of the above, in order to fully and fairly 
adjudicate the Veteran's claims, clarify the record, and to 
satisfy the VA's duty to assist, further development of the 
record is now needed.  Specifically, the Veteran should be 
contacted and asked to clarify exactly when and where he has 
received a diagnosis or treatment of any mental condition.  
Moreover, a psychiatric examination should be performed by a 
competent medical provider to determine whether a current 
schizophrenia disability currently exists. Significantly, 
efforts must be made to locate any further outstanding 
medical records identified by the Veteran, including those 
specifically mentioned on the Veteran's Form 9, which may be 
relevant to the Veteran's claims on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask 
specifically for the dates of treatment as 
well as specific names and locations of 
each medical facility and physician where 
he has received treatment for any 
psychological disorder.

Should the Veteran indicate the 
possibility of any outstanding medical 
records relevant to his claim, the RO 
should take all steps reasonably necessary 
to locate the records specified by the 
Veteran.  Should the providers mentioned 
by the Veteran indicate an absence of 
records mentioned by the Veteran, 
correspondence to that effect should be 
documented in the claims file.  

2. After completion of the development 
above has been completed, the Veteran 
should undergo a VA psychiatric 
examination by a competent medical 
provider in order to determine the nature 
and etiology of the Veteran's claimed 
mental disorders.

The Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination. All tests and studies 
deemed necessary by the examiner should be 
performed. 

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner is requested to identify the 
nature and etiology of all current 
psychiatric pathology. The examiner is 
also requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that each diagnosed disorder 
is etiologically related to the Veteran's 
active military service, or is otherwise 
related to any incident of service, and to 
what extent.  If it is determined that a 
psychiatric disorder existed prior to 
service, then a determination must be made 
as to whether the disability was 
permanently aggravated during service 
beyond the natural progression of the 
disease. 

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  After the development requested above 
has been completed to the extent possible, 
the record should again be reviewed. If 
the benefits sought on appeal remain 
denied, then the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
given the opportunity to respond thereto.  
The case should then be returned to the 
Board for further appellate consideration, 
if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
